DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1, line 4 should read in part “engine, the particulate matter trapping filter”.  Appropriate correction is required.
	In claim 1, line 6 should read in part “surface of the particulate matter trapping filter”. Appropriate correction is required.
	In claim 1, line 10 should read in part “by the particulate matter trapping filter;”. Appropriate correction is required.
	In claim 1, line 12 should read in part “deposited in the particulate matter trapping filter”. Appropriate correction is required.
	In claim 1, line 14 should read in part “between the particulate matter trapping filter and”. Appropriate correction is required.
	In claim 1, line 22 should read in part “equal to the predetermined first determination value”. Appropriate correction is required.
	In claim 1, lines 23-24 should read in part “larger than the predetermined first determination”. Appropriate correction is required.
a condition that”. Appropriate correction is required.
	In claim 4, line 2 should read in part “the particulate matter trapping filter supports”. Appropriate correction is required.
	In claim 4, line 5 should read “added to the exhaust gas before flowing into the particulate matter trapping filter.” Appropriate correction is required.
	In claim 5, lines 3 should read in part “between the particulate matter trapping filter and”. Appropriate correction is required.
	In claim 6, line 4 should read in part “engine, the particulate matter trapping filter”. Appropriate correction is required.
	In claim 6, line 6 should read in part “surface of the particulate matter trapping filter”. Appropriate correction is required.
	In claim 6, line 10 should read “by the particulate matter trapping filter; and”. Appropriate correction is required.
	In claim 6, line 12 should read in part “deposited in the particulate matter trapping filter”. Appropriate correction is required.
	In claim 6, line 14 should read in part “portion between the particulate matter trapping filter and”. Appropriate correction is required.
	In claim 7, line 7 should read in part “surface of the particulate matter trapping filter”. Appropriate correction is required.
	In claim 7, line 12 should read in part “by the particulate matter trapping filter;”. Appropriate correction is required.
particulate matter trapping filter”. Appropriate correction is required.
	In claim 7, line 16 should read in part “gap portion between the particulate matter trapping filter”. Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “resistance obtaining unit” and “energy supplying unit” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Resistance obtaining unit: Corresponding structure appears to be an a controller, ammeter, and voltmeter. (See Applicant’s specification, Paragraph [0027])
Energy supplying unit: Corresponding structure appears to be a fuel addition valve. (See Applicant’s specification, Paragraph [0038]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 1, 6, and 7
	The indefiniteness stems from the recitation of “resistance obtaining unit” and “a controller” in claims 1, 6, and 7 respectively. It is unclear if the corresponding structure of the resistance obtaining unit including a controller is the same controller of line 11 of claims 1 and 6, respectively and line 13 of claim 7, or a different controller.
	For examination purposes the claim will be read in accordance with Applicant’s specification that the controller of the resistance obtaining unit is the same controller which executes the filter regeneration and soot burning processes. Accordingly, the claim will be read as “a resistance value obtaining unit including a controller configured to obtain…” and the following recitations of “a controller configured to” will be read as “the controller further configured to”.
	Claims 2-5 are rejected by virtue of depending from rejected claim 1.

Allowable Subject Matter
Claims 1, 6, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woerner, Peter, Sato, Harada, Seo, Miyairi, Phelps, Gonze, Sobue, and Henkel show particulate filter soot control devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746